FILED
                            NOT FOR PUBLICATION                               AUG 01 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-30323

               Plaintiff - Appellee,              D.C. No. 2:93-cr-00379-JCC

  v.
                                                  MEMORANDUM *
ANTHONY CORTEZ JACKSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Anthony Cortez Jackson appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Jackson contends that the district court erred by failing to calculate the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sentencing Guidelines range and explain the sentence. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

find none. The record reflects that the court was aware of the Sentencing

Guidelines range and considered the evidence and arguments before imposing the

24-month sentence. Nothing more was required. See Rita v. United States, 551
U.S. 338, 358-59 (2007).

      Jackson next argues that the district court erred by including in the judgment

the date he was taken into federal custody, which he contends may constrain the

Bureau of Prisons’ (“BOP”) ability to credit him for the time he served in state

custody that was not credited towards his state sentence. Contrary to Jackson’s

claim, the district court’s judgment does not limit the BOP’s authority to calculate

Jackson’s sentence. See 18 U.S.C. § 3585.

      AFFIRMED.




                                          2                                    12-30323